DETAILED ACTION


Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the rejection of claims 1-4 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1-4 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the rubber member is between both the cylinder unit and the power unit and the casing and is provided at both one end surface and the other end surface of the casing.  However, it cannot be understood, based on the disclosure, prosecution history, and the language of claim 1, that a singular rubber member can be provided at both end surfaces of the casing since the cylinder unit and power unit are disposed between the end surfaces of the casing.  Applicant suggested in its remarks filed 7/14/22 that the claimed rubber member is not disposed at the periphery of the cylinder and power units, as taught by Sho.  Since the rubber member is not at the periphery, it cannot be understood how a single, continuous rubber member could be at both end surfaces yet not at the periphery of the cylinder and power units.  Claim 1 is interpreted to require a singular rubber member at one end surface to support one of the cylinder unit and the power unit since claim 10 purports to narrow the scope to require two rubber members, each respectively for the cylinder and power units.
Claim 10 recites that the rubber member has first and second rubber members, but it is unclear if the first and second rubber members are part of the single rubber member or are separate and distinct components, as discussed above.
Remaining claims are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150078940 by Kikuta et al. in view of JP2010007481A by Sho and U.S. Patent Application Publication 20130174368 by Mildner et al.
As to claim 1, Kikuta teaches a vehicle cleaner unit 85 (fig. 6) comprising a cylinder unit 21 comprising a cylinder to form a chamber, a discharge port 24, and a piston 22; and a power unit comprising a motor 23, a power transmission mechanism 32 to convert rotary motion of the motor to the piston to cause it to reciprocate, and a housing 31.
Kikuta does not teach a casing to house the cylinder unit and power unit and that the cylinder unit and power unit are supported to the casing with a rubber member interposed therebetween.  However, one of ordinary skill in the art would have recognized as obvious to house the cylinder and power units in a casing and have a rubber member therebetween.  Sho teaches a pressurizing pump 1 with a cylinder unit and power unit (fig. 2) with a similar structure and function to the unit taught by Kikuta.  Sho teaches that its cylinder and power units are housed within a case 10 and has cushion members 8, 9 interposed between the units and the case (para. 21).  Sho teaches that the case 10 serves as a silencer (para. 22) and the cushion members serve to absorb vibration (para. 21).  One of ordinary skill in the art would have understood common and well-known benefits of having a case, such as protecting the cylinder unit components and providing a fluid-tight enclosure, and would have also been motivated to have a case to serve as a silencer, as taught by Sho.  One of ordinary skill in the art would have also been motivated to have the cushion members of Sho between the cylinder unit of Kikuta and the case in order to absorb vibration, as taught by Sho.  While Sho teaches that its cushion members 8, 9 are made of an elastic sponge-like material, it does not explicitly teach that the material is rubber.  However, one of ordinary skill in the art would have readily recognized as obvious that rubber is well-known and common in the art to be used as an elastic cushioning member.
Sho does not teach that a rubber member is at an end surface of the casing in a reciprocation direction of the piston.  However, one of ordinary skill in the art would have recognized as obvious to configured the cleaner unit with a rubber member in the claimed location.  Mildner teaches that a double-collar bushing rubber member at an end of an axial body advantageously forms a vibration-dampening rubber bearing for the axial body and also fixes the body, retreats during force exposure, and provides noise decoupling (para. 15).  Having knowledge of this teaching of Mildner, one of ordinary skill in the art would have been motivated to locate the rubber member at an  end of the casing of Sho in order to dampen vibrations of the axial cylinder unit of Kikuta.
Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150078940 by Kikuta et al. in view of JP2010007481A by Sho and U.S. Patent Application Publication 20130174368 by Mildner et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20180021665 by Su and U.S. Patent 6231081 granted to Berke et al.
As to claim 3, Mildner teaches that its rubber member 47 has separate large-diameter, small-diameter, and connection parts (fig. 4).  However, Mildner does not teach that the parts have different stiffnesses.  However, one of ordinary skill in the art would have recognized as obvious to have the rubber member be made of parts with different degrees of stiffness.  Su teaches that a cushioning member having layers of different hardness allows for effective spread of vibration (para. 33).  Berke teaches a cushioning member with layers of different durometers allows for absorbing both small and large movements (col. 3, ll. 38-50).  One of ordinary skill in the art would have therefore been motivated to modify the rubber member of Mildner to have parts of different stiffnesses to effectively spread vibration and absorb both large and small movements, as taught by and suggested by Su and Berke.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 9, Mildner teaches that its large, small, and connection parts have a seamless circular shape (fig. 4).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150078940 by Kikuta et al. in view of JP2010007481A by Sho and U.S. Patent Application Publication 20130174368 by Mildner et al. as applied to claim 1 above, and further in view of U.S Patent 5736677 granted to Sato et al. and U.S. Patent Application Publication 20130313787 by Fujiki.
As to claim 4, Kikuta is silent as to a providing for wiring to its motor.  However, one of ordinary skill in the art would have recognized as obvious to have wiring for the known and expected purpose of providing electrical power to the motor.  One of ordinary skill in the art would have further recognized as obvious to have a conduit tube with wiring to pass that is inserted into the rubber member.  Sato teaches a rubber grommet for the passage of a wire (col. 3, ll. 53-65).  Sato further teaches that its grommet having materials of two different hardnesses (col. 4, ll. 46-48) allows for noise suppression while preventing damage to the wire due to external forces on the wire (col. 5, ll. 22-40).  One of ordinary skill in the art would have been motivated to pass a wire for the motor of Kikuta through a rubber member to suppress noise, as taught by Sato.  One of ordinary skill in the art would have also recognized as obvious to have a conduit tube with wiring that is inserted into a rubber member in view of Fujiki.  Fujiki teaches a grommet with a conduit 10 in which a wire W passes, the conduit passing through a rubber member (fig. 1A, para. 34).  Fujiki teaches that this structure provides a seal structure for a wire that maintains the seal even if external force is applied (paras. 8, 14).  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150078940 by Kikuta et al. in view of JP2010007481A by Sho and U.S. Patent Application Publication 20130174368 by Mildner et al. as applied to claim 1 above, and further in view of U.S Patent 5736677 granted to Sato et al., U.S. Patent Application Publication 20130313787 by Fujiki, U.S. Patent Application Publication 20180021665 by Su, and U.S. Patent 6231081 granted to Berke et al.
As to claim 10, as discussed above with regards to claim 4, one of ordinary skill in the art would have recognized as obvious to modify the cleaner unit of Kikuta to have a conduit tube inserted into a rubber member and having power unit wiring passing therethrough in view of Sato and Fujiki.  Upon this modification, based on the teachings of Sho and Mildner one of ordinary skill in the art would have had obvious reason to not only have a first rubber member between the cylinder unit of Kikuta at one end of a casing, but also a second rubber member between its power unit and an opposite end of a casing (see Kikuta, fig. 6, note that a first rubber member would be at the cylinder unit end and a second rubber member would be at the power unit end).
Mildner teaches that its rubber member 47 has separate large-diameter, small-diameter, and connection parts (fig. 4).  As discussed above with regards to claim 3, one of ordinary skill in the art would have recognized as obvious to have the rubber member be made of parts with different degrees of stiffness.
Based on the teachings of the aforementioned prior art, one of ordinary skill in the art would have recognized as obvious to have first and second rubber members, each having large, small, and connection parts with different stiffnesses, at opposing ends of a casing so that the cylinder unit and power unit are each supported with a rubber member to dampen vibrations, the rubber member being configured to surround the fluid ports protruding from the cylinder unit and a wiring conduit protruding from the power unit.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711